IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LAURA D. ZUKOWSKI,                          : No. 561 MAL 2021
                                            :
                   Petitioner               :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
DAVID J. ZUKOWSKI,                          :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.